COXE, District Judge.
I have examined with care the question involved and concur with the referee that the interest of the bankrupt in the bequest of $10,000 provided for by the third clause of the will of his father, Vincent St. John, passed to the trustee in bankruptcy, pursuant to section 70, subd. a, cl. 5, Bankr. Act. Although I incline to the opinion that the referee is correct in holding that the interest in question is an alienable vested remainder, it is unnecessary to characterize it further than property which, prior to the filing of the. petition, the bankrupt could have transferred, or which might have been levied upon and sold under judicial process against him. It follows that the court will hardly be justified in closing up the estate with this interest outstanding. Even were there more doubt regarding the question, the safer course for the trustee is to dispose of his interest by a sale. The fact that the, possession of the estate depends upon a future contingency which may never happen, although it lessens materially the value of the estate, does not destroy its character ás a vested interest which passed to the trustee, and which it is his duty to dispose of. The entire subject is so fully and clearly discussed in the opinion of the referee that further comment is unnecessary. The order appealed from is affirmed.